DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1, in the response filed August 12, 2022, have been entered.
Claim 1 is currently pending in the above identified application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over WIPO 2012/0086725 to Daikin in view of US Pub. No. 2008/0020159 to Taira and US Pub. No. 2015/0047872 to Mori.
NOTE: English Machine translation of WO 2012/0086725 is being used for prior art mapping.
Regarding claim 1, Daikin teaches a polytetrafluoroethylene (PTFE) stretching material (composition) comprising a polytetrafluoroethylene A, that is a modified PTFE having a columnar extrusion pressure of less than 70 MPa in a regeneration ratio 1600 (Id., para 0029-0032) and a low molecular weight polytetrafluoroethylene B that is not fibrillated and has a number average molecular weight of not more than 60,000 (Id., para 0053, 0058-0059).  Daikin teaches the low molecular weight PTFE B having a melt viscosity of 1x102 to 7 x 105 Pas at 380°C (Id., abstract, para 0053-0054).  Daikin teaches PTFE A having a fibrillated properties (Id., para 0010), which is the same as the instant invention.  Daikin teaches the cylinder extrusion pressure in the regeneration ratio 1600 being measured in accordance with ASTM D 4895 by mixing 50 g PTFE and 10.25 g of a hydrocarbon oil (tradename isopar), aged at room temperature 25°C +/- 2°C then extruded through an orifice (Id., para 0033), which appears to be substantially similar to the cylinder extrusion pressure outline in the instant disclosure para 0018 at a reduction ratio of 1600.  Therefore, absent evidence to the contrary, the PTFE A having a cylinder extrusion pressure in the regeneration ratio 1600 of 70 MPa or less, appears to reads on the PTFE A having a cylinder extrusion pressure at a reduction ratio of 1600, as claimed, of 70 MPa or less.  Daikin teaches the stretching material being used in a PTFE porous film (Id., para 0001, 0020).  Daikin teaches in the background the use of PTFE due to excellent heat and chemical resistance an in the use for forming tape, filaments, film, rod, tube or the like (Id., para 0002, 0004).
Daikin does not teach the PTFE A of modified PTFE having a particle core and a particle shell and does not explicitly teach an electrical wire comprising a core wire and a coating material of the PTFE composition.
However, Taira teaches a modified polytetrafluoroethylene fine powder which can be processed into molded article high in thermal stability, chemical resistance and transparency (Taira, abstract).  Taira teaches the cylinder extrusion pressure at a reduction ratio of 1600 being not higher than 50 MPa (Id.).  Taira teaches that a core/shell structure lowers the extrusion pressure and the structure of the particle core contributes mainly towards the transparency and thermal stability (Id., para 0091). Taira teaches embodiments having an average particle size of 0.22 to 0.25 microns (Id., Table 1, Table 2).  Taira also teaches that when the cylinder extrusion pressure at RR=1600 is not higher than 50 MPa, the powder can be properly molded even under the condition that RR is 3000 or higher and can be molded into small-diameter electric wire coverings (Id., para 0020).  Taira teaches the composition being used for electric wire coverings comprising a core or cores and a wire covering comprising the modified PTFE (Id., para 0117-0118).  Additionally, Mori further support that the use of porous PTFE membranes is known for use in electric wires in which a conductor wire is covered with an insulating layer made of porous PTFE membrane (Mori, abstract, para 0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the stretching material of Daikin, wherein the modified PTFE A is the core/shell PTFE modified particle of Taira and the material is used as an electric wire covering as taught by Taira and Mori, motivated by the desire of using conventionally known modified PTFE particles having a particle size within the range of 0.05 to 0.5 microns suitable for use in molded products and resulting in high thermal stability, chemical resistance, transparency and lower extrusion pressures.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789